DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 and 12-13 are drawn to systems, claims 10-11 are drawn to a non-transitory computer-readable medium, and claims 14-20 are drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) select an initial set of medical questions from medical questions stored at a first table based on an individual, 2) insert the initial set of medical questions into a second table, 3) update the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions, 4) determine one or more scores for the individual based on the one or more answers, 5) store the responsive answers, 6) generate a medical recommendation regarding the individual based on at least one of: the responsive answers and the one or more scores, and 7) store the medical recommendation. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, a human can determine and select questions using a pen and paper, receive answers to those questions, score and store the answers, and determine and store recommendations based on the answers. Independent claim 14 recites similar limitations and is/are also directed to an abstract idea under the same analysis.
Claim 10 recites, in part, performing the steps of 1) selecting an initial set of medical questions from medical questions based on an applicant and a type of a license desired by the applicant, 2) inserting the initial set of medical questions, 3) updating the medical questions based on one or more answers from the applicant responsive to the initial set of medical questions, 4) determining one or more scores for the applicant based on the one or more answers, 5) storing the responsive answers, 6) generating a medical certification recommendation based on the responsive answers and the one or more scores, and 7) storing the medical certification recommendation for the license. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, a human can determine and select questions using a pen and paper, receive answers to those questions, score and store the answers, and determine and store recommendations based on the answers. Independent claim 12 recites similar limitations and is/are also directed to an abstract idea under the same analysis.
Depending claims 2-9, 11, 13, and 15-20 include all of the limitations of claims 1, 10, 12, and 14, and therefore likewise incorporate the above described abstract idea. Depending claims 2-5, 7-9, and 15-20 add additional steps of to the independent claims. Additionally, the limitations of depending claims 6, 11, and 13 further specify elements from the claims from which they depend on without adding any additional steps. These additional steps/limitations only further serve to limit the abstract idea. Thus, depending claims 2-9, 11, 13, and 15-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, 12, and 14 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a non-transitory computer readable storage medium storing at least one database and at least one software application, 2) an electronic display, and 3) a processor operably coupled with the electronic display and the storage medium to perform the claimed steps.
The 1) non-transitory computer readable storage medium storing at least one database and at least one software application and 3) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0022] where there is a description of a processor potentially being any processor; also see, paragraph [0027] where there is a description of medium in a generic manner; see MPEP 2106.05(f)).
The 2) electronic display in these steps adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a non-transitory computer readable storage medium storing at least one database and at least one software application, 2) an electronic display, and 3) a processor to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention generates and stores recommendations using 1) a non-transitory computer readable storage medium storing at least one database and at least one software application and 3) a processor, thus the medium and the processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) electronic display in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the electronic display to obtain answers to questions, which are then utilized to determine a recommendation.
Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity in the form of WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn.
As per claim 1, Hunt et al. teaches a system for managing a database for a medical examination, the system comprising:
--a non-transitory computer readable storage medium storing at least one database and at least one software application; (see: paragraph [0065] where there is a computer and a memory. Also see: paragraph [0067] where the health assessment is provided using logic in memory)
--an electronic display; (see: paragraph [0065] where there is an electronic display) and
--a processor operably coupled with the electronic display and the storage medium, (see: paragraph [0047] where there is a processor configured to provide questions and score responses) wherein the processor is configured, upon execution of the at least one software application, to:
--select medical questions; (see: 102 of FIG. 1 and 202 of FIG. 2 where health questions are being asked. The questions that are being asked are selected to be asked)
--determine one or more scores for the individual based on the one or more answers; (see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers)
--store the responsive answers in the at least one database; (see: paragraph [0067] where there is storing of responses to a questionnaire in server memory 810 (at least one database))
--generate a medical recommendation regarding the individual based on at least one of: the responsive answers and the one or more scores; (see: paragraph [0006] where there is generation of a recommendation based on a diet index score which is based on answers to questions) and
--store the medical recommendation in the at least one database (see: paragraph [0031] where there is a reassessment that is used to determine if the recommendations have changed, thus the initial assessment is stored and compared to determine if there is a change).
	Hunt et al. may not further, specifically teach:
1) --select medical questions in the form of:
1a) --select an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual;
1b) --insert the initial set of medical questions into a second table of the at least one database; and
1c) --update the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions.

Huyn teaches:
1) --select medical questions in the form of:
1a) --select an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual; (see: page 6, lines 30-31 where the browser presented selected clinical questions to a user. Further see: page 10, lines 3-14 where there are selected questions being obtained from a database of questions. Also see: page 30, lines 14-16 where there are tables storing questions. The location of the questions before being selected in being considered as a table within a database)
1b) --insert the initial set of medical questions into a second table of the at least one database; (see: page 5, lines 21-25 where the questions are being obtained from a database. The second table is the set of selected questions here from the database, thus this table is also part of the database. Also see: page 30, lines 14-16 where there is a table (second table) that is filled with the questions (selected questions) and their responses to those questions) and
1c) --update the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions (see: page 8, lines 15-17 where there the presented questions are dynamically selected, this the questions that are selected (or are in the second table) are based on the responses of the user to the initial set of questions).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1a) select an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual, 1b) insert the initial set of medical questions into a second table of the at least one database, and 1c) update the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions as taught by Huyn in the system as taught by Hunt et al. with the motivation(s) of allowing for flexibility in questionnaire design (see: page 5, lines 3-6 of Huyn).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of selecting medical questions as taught by Huyn for the step of selecting medical questions as disclosed by Hunt et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Hunt et al. already teaches of selecting medical questions thus one could substitute wherein those medical questions are dynamic to obtain predictable results of using medical questions to find answers. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 8, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. Hunt et al. further teaches wherein, upon execution of the at least one software application, the processor is further configured to generate one or more treatment recommendations for the individual (see: paragraph [0006] where a recommendation is being generated. Also see: paragraph [0028] where the recommendation can be a diet plan recommendation or exercise plan (treatment recommendation)).

As per claim 14, Hunt et al. teaches a method of managing at least one database for a medical examination, the method comprising:
--select medical questions; (see: 102 of FIG. 1 and 202 of FIG. 2 where health questions are being asked. The questions that are being asked are selected to be asked)
--determining one or more scores for the individual based on the one or more answers; (see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers)
--storing the responsive answers in the at least one database; (see: paragraph [0067] where there is storing of responses to a questionnaire in server memory 810 (at least one database))
--generating a medical recommendation regarding the individual based on at least one of: the responsive answers and the one or more scores; (see: paragraph [0006] where there is generation of a recommendation based on a diet index score which is based on answers to questions) and
--storing the medical recommendation in the at least one database (see: paragraph [0031] where there is a reassessment that is used to determine if the recommendations have changed, thus the initial assessment is stored and compared to determine if there is a change).
Hunt et al. may not further, specifically teach:
1) --select medical questions in the form of:
1a) --selecting an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual;
1b) --inserting the initial set of medical questions into a second table of the at least one database; and
1c) --updating the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions.

Huyn teaches:
1) --select medical questions in the form of:
1a) --selecting an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual; (see: page 6, lines 30-31 where the browser presented selected clinical questions to a user. Further see: page 10, lines 3-14 where there are selected questions being obtained from a database of questions. Also see: page 30, lines 14-16 where there are tables storing questions. The location of the questions before being selected in being considered as a table within a database)
1b) --inserting the initial set of medical questions into a second table of the at least one database; (see: page 5, lines 21-25 where the questions are being obtained from a database. The second table is the set of selected questions here from the database, thus this table is also part of the database. Also see: page 30, lines 14-16 where there is a table (second table) that is filled with the questions (selected questions) and their responses to those questions) and
1c) --updating the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions (see: page 8, lines 15-17 where there the presented questions are dynamically selected, this the questions that are selected (or are in the second table) are based on the responses of the user to the initial set of questions).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1a) select an initial set of medical questions from medical questions stored at a first table of the at least one database based on an individual, 1b) insert the initial set of medical questions into a second table of the at least one database, and 1c) update the medical questions stored in the second table based on one or more answers from the individual responsive to the initial set of medical questions as taught by Huyn in the method as taught by Hunt et al. with the motivation(s) of allowing for flexibility in questionnaire design (see: page 5, lines 3-6 of Huyn).

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn as applied to claims 1 and 14, and further in view of U.S. 2013/0103414 to Eng.
As per claims 2 and 15, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to:
1) --determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the first table to be inserted into the second table; and
2) --insert the at least one question into the second table.

Eng teaches:
--wherein, upon execution of the at least one software application, the processor is further configured to:
1) --determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the first table to be inserted into the second table; (see: paragraph [0024] where based on branch logic (protocol) and answers received from the patient questions, additional questions can be added to the shown question set (the second table). A determination is being made for at least one question to be inserted into a second table (shown question set) here based on at least one answer and a questionnaire protocol) and
2) --insert the at least one question into the second table (see: paragraph [0024] where the additional questions are being added to the list of the shown question set  (second table)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein, upon execution of the at least one software application, the processor is further configured to: 1) determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the first table to be inserted into the second table and 2) insert the at least one question into the second table as taught by Eng in the system as taught by Hunt et al. and Huyn in combination with the motivation(s) of providing a medically relevant questionnaire (see: paragraphs [0023] – [0024] of Eng).

As per claim 3 and 16, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to:
1) --determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the second table to be deleted; and
2) --delete the at least one question from the second table.

Eng teaches:
--wherein, upon execution of the at least one software application, the processor is further configured to:
1) --determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the second table to be deleted; (see: paragraph [0024] where based on branch logic (protocol) and answers received from the patient questions, additional questions can be omitted from the shown question set (the second table). A determination is being made for at least one question to be omitted from a second table (shown question set) here based on at least one answer and a questionnaire protocol) and
2) --delete the at least one question from the second table (see: paragraph [0024] where the an additional question may be omitted from the list of the shown question set (second table)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein, upon execution of the at least one software application, the processor is further configured to: 1) determine, based on at least one answer and a questionnaire protocol for selecting from a plurality of medical examination questions, at least one question stored in the second table to be deleted and 2) delete the at least one question from the second table as taught by Eng in the system as taught by Hunt et al. and Huyn in combination with the motivation(s) of providing a medically relevant questionnaire (see: paragraphs [0023] – [0024] of Eng).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn as applied to claims 1 and 14, and further in view of U.S. Patent No. 8,429,547 to Hussam et al.
As per claim 4, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination of references teaches:
--insert the subset of medical examinations into a fourth table;
--update the medical examinations stored in the fourth table based on findings received responsive to at least one of the medical examinations; and
--store in at least one database the responsive findings.
The above claim limitations recite limitations similar to claim limitations already stated within independent claim 1 without adding any other functionalities. Repeating steps that do not add a new and unexpected result has no patentable significance (see: MPEP 2144.04 (VI)(B), Duplication of Parts). Simply repeating steps that were applied to one set of data and applying those steps to another set of data produces expected results. A system could manipulate different sets of data by inserting them into a tables, continually updating the data within that table, and storing then that data. The types of data that these steps are using would not add an additional functionality to the system. For example, if a system could updated questions in this manner, update suggested medications in this manner, update preferred pharmacies to get medication from in this manner, etc. As such, these steps amount to a mere duplication of parts conferring to no additional patentable weight.
However the combination of Hunt et al. and Huyn may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to:
--select a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions.

Hussam et al. teaches:
--wherein, upon execution of the at least one software application, the processor is further configured to:
--select a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions (see: column 20, lines 12-45 where effective procedures are being selected from procedures in response to answers to question and computer logic. The pool of procedures is being considered the third table. Furthermore, the Huyn reference teaches of a database infrastructure that uses tables on page 30, lines 14-16).
One of ordinary skill at the time of the invention was filed would have found it obvious to select a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions as taught by Hussam et al. in the system as taught by Hunt et al. and Huyn in combination with the motivation(s) of determining a recommended procedure (see: column 20, lines 12-17 of Hussam et al.) considering that the base references already determine a recommendation.

As per claim 17, Hunt et al. and Huyn in combination teaches the method of claim 14, see discussion of claim 14. The combination further teaches:
--inserting the subset of medical examinations into a fourth table;
--continually updating the medical examinations stored in the fourth table based on findings received responsive to at least one of the medical examinations; and
--storing in at least one database the responsive findings.
The above claim limitations recite limitations similar to claim limitations already stated within independent claim 1 without adding any other functionalities. Repeating steps that do not add a new and unexpected result has no patentable significance (see: MPEP 2144.04 (VI)(B), Duplication of Parts). Simply repeating steps that were applied to one set of data and applying those steps to another set of data produces expected results. A system could manipulate different sets of data by inserting them into a tables, continually updating the data within that table, and storing then that data. The types of data that these steps are using would not add an additional functionality to the system. For example, if a system could updated questions in this manner, update suggested medications in this manner, update preferred pharmacies to get medication from in this manner, etc. As such, these steps amount to a mere duplication of parts conferring to no additional patentable weight.
However the combination of Hunt et al. and Huyn may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to:
--selecting a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions.

Hussam et al. teaches:
--selecting a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions (see: column 20, lines 12-45 where effective procedures are being selected from procedures in response to answers to question and computer logic. The pool of procedures is being considered the third table. Furthermore, the Huyn reference teaches of a database infrastructure that uses tables on page 30, lines 14-16).
One of ordinary skill at the time of the invention was filed would have found it obvious to select a subset of medical examinations from a third table, wherein the subset of medical examinations is selected responsive to one or more answers stored in the second table and a medical examination protocol for selecting from a plurality of medical examinations associated with a plurality of medical conditions as taught by Hussam et al. in the method as taught by Hunt et al. and Huyn in combination with the motivation(s) of determining a recommended procedure (see: column 20, lines 12-17 of Hussam et al.) considering that the base references already determine a recommendation.

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn as applied to claims 1 and 14, and further in view of U.S. 2009/0125331 to Pamsgaard et al.
As per claims 5 and 18, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to:
--tabulate the one or more scores from one or more numerical values associated with the questions and answers stored in the second table; and
--store the tabulated one or more scores in at least one database with a user profile.

Pamsgaard et al. teaches:
--wherein, upon execution of the at least one software application, the processor is further configured to:
--tabulate the one or more scores from one or more numerical values associated with the questions and answers stored in the second table; (see: paragraphs [0099] and [0100] where an overall score is being tabulated for the questions and answers) and
--store the tabulated one or more scores in at least one database with a user profile (see: paragraphs [0099] and [0100] where when the score is assigned to the question/answer, this information is stored in memory and this information is associated with the patient).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute how the scores are tabulated as taught by Pamsgaard et al. for how the scores are tabulated as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn teaches of scoring questions thus one could substitute wherein the scoring is done using a particular scoring method to obtain predictable results of scoring answers to questions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claims 6 and 19, Hunt et al., Huyn, and Pamsgaard et al. in combination teaches the system of claim 5, see discussion of claim 5. Pamsgaard et al. further teaches wherein, upon execution of the at least one software application, the processor is further configured to tabulate the one or more scores based on one or more numerical values associates with one or more medical conditions associated with the one or more questions stored in the second table (see: paragraphs [0098] – [0100] where the questions are related to medical conditions (the illness) and the overall score is based on this).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5 and 18, and incorporated herein.

As per claim 7, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein, upon execution of the at least one software application, the processor is further configured to store the responsive answers in the second table.

Pamsgaard et al. teaches:
--wherein, upon execution of the at least one software application, the processor is further configured to store the responsive answers in the second table (see: paragraph [0099] where the answers are stored/displayed on the GUI (table)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5 and 18, and incorporated herein.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn as applied to claims 1 and 14, and further in view of U.S. 2005/0273359 to Young.
As per claim 9, Hunt et al. and Huyn in combination teaches the system of claim 1, see discussion of claim 1. The combination further teaches wherein, upon execution of the at least one software application, the processor is further configured to:
--update the medical questions stored in the second table based on: the one or more answers from the individual responsive to the initial set of medical questions; and information pertaining to relevant questions;
--determine one or more scores for the individual based on: the one or more answers; and information pertaining to relevant questions;
--store information pertaining to relevant questions in the at least one database; and
--generate the medical recommendation regarding the individual based on: the responsive answers, the one or more scores, and information pertaining to relevant questions.
The above claim limitations recite limitations similar to claim limitations already stated within independent claim 1 without adding any other functionalities. The additional component of relevant questions is already taught in the rejection of independent claim 1 using page 8, lines 15-17 on Hunt et al. where the relevant questions are the questions that are presented. Repeating steps that do not add a new and unexpected result has no patentable significance (see: MPEP 2144.04 (VI)(B), Duplication of Parts). Simply repeating steps that were applied to one set of data and applying those steps to another set of data produces expected results. A system could update the questions that are displayed based on various data, score and store the answers to these relevant questions, and determine a recommendation based on these answers. The types of data that that dictate the questions and answers in these steps would not add an additional functionality to the system. As such, these steps amount to a mere duplication of parts conferring to no additional patentable weight.
Hunt et al. and Huyn in combination may not further, specifically teach:
--information pertaining to relevant questions in the form of the one or more test results associated with the individual.

Young teaches:
--information pertaining to relevant questions in the form of the one or more test results associated with the individual (see: paragraph [0050] where the questions here are related to the one or more test results).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more test results as taught by Young for the relevant questions as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn teaches of using relevant questions thus one could substitute wherein those relevant questions are related to medical test results to obtain predictable results of scoring medical questions for the patient. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 20, Hunt et al. and Huyn in combination teaches the method of claim 14, see discussion of claim 14. The combination further teaches wherein:
--updating the medical questions comprises updating the medical questions stored in the second table based on: the one or more answers from the individual responsive to the initial set of medical questions; and information pertaining to relevant questions;
--determining one or more scores comprises determining one or more scores for the individual based on: the one or more answers; and information pertaining to relevant questions; and
--generating the medical recommendation comprises generating the medical recommendation regarding the individual based on: the responsive answers, the one or more scores, and information pertaining to relevant questions.
The above claim limitations recite limitations similar to claim limitations already stated within independent claim 1 without adding any other functionalities. The additional component of relevant questions is already taught in the rejection of independent claim 1 using page 8, lines 15-17 on Hunt et al. where the relevant questions are the questions that are presented. Repeating steps that do not add a new and unexpected result has no patentable significance (see: MPEP 2144.04 (VI)(B), Duplication of Parts). Simply repeating steps that were applied to one set of data and applying those steps to another set of data produces expected results. A system could update the questions that are displayed based on various data, score and store the answers to these relevant questions, and determine a recommendation based on these answers. The types of data that that dictate the questions and answers in these steps would not add an additional functionality to the system. As such, these steps amount to a mere duplication of parts conferring to no additional patentable weight.
Hunt et al. and Huyn in combination may not further, specifically teach:
--information pertaining to relevant questions in the form of the one or more test results associated with the individual.

Young teaches:
--information pertaining to relevant questions in the form of the one or more test results associated with the individual (see: paragraph [0050] where the questions here are related to the one or more test results).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more test results as taught by Young for the relevant questions as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn teaches of using relevant questions thus one could substitute wherein those relevant questions are related to medical test results to obtain predictable results of scoring medical questions for the patient. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn further in view of U.S. 2013/0334305 to Baker et al.
As per claim 10, Hunt et al. teaches a non-transitory computer-readable medium including computer-executable instructions (see: paragraph [0065] where there is a computer and a memory. Also see: paragraph [0067] where the health assessment is provided using logic in memory) that, when executed, perform acts comprising:
--select medical questions; (see: 102 of FIG. 1 and 202 of FIG. 2 where health questions are being asked. The questions that are being asked are selected to be asked)
--determining one or more scores for the applicant based on the one or more answers; (see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers)
--storing the responsive answers in the at least one database; (see: paragraph [0067] where there is storing of responses to a questionnaire in server memory 810 (at least one database))
--generating a medical recommendation based on the responsive answers and the one or more scores; (see: paragraph [0006] where there is generation of a recommendation based on a diet index score which is based on answers to questions) and
--storing the medical recommendation in the at least one database (see: paragraph [0031] where there is a reassessment that is used to determine if the recommendations have changed, thus the initial assessment is stored and compared to determine if there is a change).
Hunt et al. may not further, specifically teach:
1) --select medical questions in the form of:
1a1) --selecting an initial set of medical questions from medical questions stored in at least one database;
1a2) --questions based on an applicant and a type of a license desired by the applicant;
1b) --inserting the initial set of medical questions into the at least one database; and
1c) --updating the medical questions based on one or more answers from the applicant responsive to the initial set of medical questions; and
	2) --medical recommendation as a medical certification recommendation for the license.

Huyn teaches:
1) --select an initial set of medical questions in the form of:
1a1) --selecting an initial set of medical questions from medical questions stored in the at least one database; (see: page 6, lines 30-31 where the browser presented selected clinical questions to a user)
1b) --inserting the initial set of medical questions into the at least one database; (see: page 5, lines 21-25 where the questions are being obtained from a database. The second table is the set of selected questions here from the database, thus this table is also part of the database) and
1c) --updating the medical questions stored based on one or more answers from the applicant responsive to the initial set of medical questions (see: page 8, lines 15-17 where there the presented questions are dynamically selected, this the questions that are selected (or are in the second table) are based on the responses of the user to the initial set of questions).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1a1) select an initial set of medical questions from medical questions stored in the at least one database, 1b) insert the initial set of medical questions into the at least one database, and 1c) update the medical questions stored based on one or more answers from the applicant responsive to the initial set of medical questions as taught by Huyn in the medium as taught by Hunt et al. with the motivation(s) of allowing for flexibility in questionnaire design (see: page 5, lines 3-6 of Huyn).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of selecting medical questions as taught by Huyn for the step of selecting medical questions as disclosed by Hunt et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Hunt et al. already teaches of selecting medical questions thus one could substitute wherein those medical questions are dynamic to obtain predictable results of using medical questions to find answers. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Baker et al. teaches:
1a2) --questions based on an applicant and a type of a license desired by the applicant; (see: FIGS. 5 and 6 where the questions here are based on the applicant and a type of license desired by the applicant) and
	2) --medical recommendation as a medical certification recommendation for the license (see: FIG. 7 where there is a medical certification recommendation that may be submitted to the DMV).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 1a2) questions based on an applicant and a type of a license desired by the applicant as taught by Baker et al. for the questions as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn already teaches of a medical assessment using questions thus one could substitute these questions for other questions to obtain making a medical recommendation based on a questionnaire. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2) medical recommendation as taught by Baker et al. for the medical recommendation as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn already teaches of a medical recommendation thus one could substitute this recommendation for another recommendation to obtain predictable results of providing a recommendation based on answers to a questionnaire. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 12, Hunt et al. teaches a system for managing a database for a medical examination, the system comprising:
--a non-transitory computer readable storage medium storing at least one database and at least one software application; (see: paragraph [0065] where there is a computer and a memory. Also see: paragraph [0067] where the health assessment is provided using logic in memory)
--an electronic display; (see: paragraph [0065] where there is an electronic display) and
--a processor operably coupled with the electronic display and the storage medium, (see: paragraph [0047] where there is a processor configured to provide questions and score responses) wherein the processor is configured, upon execution of the software application, to:
--select medical questions; (see: 102 of FIG. 1 and 202 of FIG. 2 where health questions are being asked. The questions that are being asked are selected to be asked)
--determine one or more scores for the applicant based on the one or more answers; (see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers)
--store the responsive answers in the at least one database; (see: paragraph [0067] where there is storing of responses to a questionnaire in server memory 810 (at least one database))
--generate a medical recommendation based on the responsive answers and the one or more scores; (see: paragraph [0006] where there is generation of a recommendation based on a diet index score which is based on answers to questions) and
--store the medical recommendation in the at least one database (see: paragraph [0031] where there is a reassessment that is used to determine if the recommendations have changed, thus the initial assessment is stored and compared to determine if there is a change).
Hunt et al. may not further, specifically teach:
1) --select medical questions in the form of:
1a1) --select an initial set of medical questions from medical questions stored in the at least one database;
1a2) --questions based on an applicant and a type of a license desired by the applicant;
1b) --insert the initial set of medical questions into the at least one database; and
1c) --update the medical questions stored based on one or more answers from the applicant responsive to the initial set of medical questions; and
	2) --medical recommendation as a medical certification recommendation for the license.

Huyn teaches:
1) --select an initial set of medical questions in the form of:
1a1) --select an initial set of medical questions from medical questions stored in the at least one database; (see: page 6, lines 30-31 where the browser presented selected clinical questions to a user)
1b) --insert the initial set of medical questions into the at least one database; (see: page 5, lines 21-25 where the questions are being obtained from a database. The second table is the set of selected questions here from the database, thus this table is also part of the database) and
1c) --update the medical questions stored based on one or more answers from the applicant responsive to the initial set of medical questions (see: page 8, lines 15-17 where there the presented questions are dynamically selected, this the questions that are selected (or are in the second table) are based on the responses of the user to the initial set of questions).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1a1) select an initial set of medical questions from medical questions stored in the at least one database, 1b) insert the initial set of medical questions into the at least one database, and 1c) update the medical questions stored based on one or more answers from the applicant responsive to the initial set of medical questions as taught by Huyn in the system as taught by Hunt et al. with the motivation(s) of allowing for flexibility in questionnaire design (see: page 5, lines 3-6 of Huyn).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of selecting medical questions as taught by Huyn for the step of selecting medical questions as disclosed by Hunt et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Hunt et al. already teaches of selecting medical questions thus one could substitute wherein those medical questions are dynamic to obtain predictable results of using medical questions to find answers. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Baker et al. teaches:
1a2) --questions based on an applicant and a type of a license desired by the applicant; (see: FIGS. 5 and 6 where the questions here are based on the applicant and a type of license desired by the applicant) and
	2) --medical recommendation as a medical certification recommendation for the license (see: FIG. 7 where there is a medical certification recommendation that may be submitted to the DMV).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 1a2) questions based on an applicant and a type of a license desired by the applicant as taught by Baker et al. for the questions as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn already teaches of a medical assessment using questions thus one could substitute these questions for other questions to obtain making a medical recommendation based on a questionnaire. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2) medical recommendation as taught by Baker et al. for the medical recommendation as disclosed by Hunt et al. and Huyn in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al. and Huyn already teaches of a medical recommendation thus one could substitute this recommendation for another recommendation to obtain predictable results of providing a recommendation based on answers to a questionnaire. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0220697 to Hunt et al. in view of W.O. 02/09004 to Huyn further in view of U.S. 2013/0334305 to Baker et al. as applied to claims 10 and 12, and further in view of U.S. 2005/0273359 to Young.
As per claim 11, Hunt et al., Huyn, and Baker et al. in combination teaches the computer-readable medium of claim 10, see discussion of claim 10. Hunt et al. teaches wherein determining the one or more scores comprises determining the one or more scores based on the information pertaining to relevant questions (see: see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers given for questions).
The combination may not further, specifically teach wherein updating the medical questions comprises updating the medical questions based on one or more tests results associated 26with the applicant, and the one or more test results as information pertaining to relevant questions.

Young teaches:
--wherein updating the medical questions comprises updating the medical questions based on one or more tests results associated 26with the applicant, (see: paragraph [0050] where there is an online questionnaire that will further inquire information based on a physical examination which determined high blood pressure) and the one or more test results as information pertaining to relevant questions (see: paragraph [0050] where the questions here are related to the one or more test results).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein updating the medical questions comprises updating the medical questions based on one or more tests results associated 26with the applicant as taught by Young in the system as taught by Hunt et al., Huyn, and Baker et al. in combination with the motivation(s) of answering basic health related questions (see: paragraph [0010] of Young).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more test results as taught by Young for the relevant questions as disclosed by Hunt et al., Huyn, and Baker et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al., Huyn, and Baker et al. teaches of using relevant questions thus one could substitute wherein those questions are related to medical test results to obtain predictable results of scoring medical questions for the patient. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Hunt et al., Huyn, and Baker et al. in combination teaches the system of claim 12, see discussion of claim 12. Hunt et al. further teaches: 
--determine the one or more scores based on the information pertaining to relevant questions (see: see: 106 of FIG. 1, 206 of FIG. 2, and paragraph [0005] where there is scoring of answers given for questions).
The combination may not further, specifically teach:
--update the medical questions based on one or more tests results associated 26with the applicant, and
--the one or more test results as information pertaining to relevant questions.

Young teaches:
--update the medical questions based on one or more tests results associated 26with the applicant, (see: paragraph [0050] where there is an online questionnaire that will further inquire information based on a physical examination which determined high blood pressure) and
--the one or more test results as information pertaining to relevant questions (see: paragraph [0050] where the questions here are related to the one or more test results).
One of ordinary skill at the time of the invention was filed would have found it obvious to update the medical questions based on one or more tests results associated 26with the applicant as taught by Young in the system as taught by Hunt et al., Huyn, and Baker et al. in combination with the motivation(s) of answering basic health related questions (see: paragraph [0010] of Young).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more test results as taught by Young for the relevant questions as disclosed by Hunt et al., Huyn, and Baker et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Hunt et al., Huyn, and Baker et al. teaches of using relevant questions thus one could substitute wherein those questions are related to medical test results to obtain predictable results of scoring medical questions for the patient. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626             

/DEVIN C HEIN/Examiner, Art Unit 3686